914 F.2d 255
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald ANDERSON, Plaintiff-Appellant,v.Robert BROWN, Jr., Gerald Gordon, John Jabe, Frank Elo,James Switzenberg, Jerry Sherman, Defendants-Appellees.
No. 90-1225.
United States Court of Appeals, Sixth Circuit.
Sept. 20, 1990.

1
Before KRUPANSKY and BOGGS, Circuit Judges, and CONTIE, Senior Circuit Judge

ORDER

2
Ronald Anderson, a pro se Michigan prisoner, appeals the district court's order dismissing his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking damages and declaratory relief, Anderson sued various officials of the Michigan Department of Corrections.  He alleged that he was denied due process when, after he was unable to provide a urine specimen, he was found guilty of major misconduct for refusing to participate in a substance abuse test.  Specifically, he alleged that insufficient evidence was adduced at the disciplinary hearing to support his disciplinary conviction.


4
After a review of the complaint and the accompanying attachments, the district court dismissed the action as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  The district court found that the attachments accompanying Anderson's complaint show that there was sufficient evidence to support his disciplinary conviction.  Anderson has filed a timely appeal, claiming that insufficient evidence supports his disciplinary conviction.  In his brief on appeal, Anderson requests the appointment of counsel and the production of a transcript at government expense.  In addition, he has filed motions seeking the entry of a default judgment.


5
Upon review, we affirm the district court's judgment for the reasons stated in the district court's order dated December 1, 1989.  Anderson's complaint is frivolous as it lacks an arguable basis in law and in fact.   Neitzke v. Williams, 109 S. Ct. 1827, 1831 (1989).


6
Accordingly, the motions for default judgment, and the requests for counsel and for the production of a transcript are hereby denied.  The district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.